*278ORDER
PER CURIAM. .
Stephanie Brown (“Brown”) appeals from the judgment of the trial court dismissing her fourth amended petition and entering judgment oh the counterclaims of S.A. Group and U.S. Bank. Brown asserts nine points on appeal.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).